DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 2005/0040580). 

4. 	Regarding to claim 1, Davis discloses a cutting board system (combination 40 of cutting board 10 and drip pan 30, as described in paragraph 0030 and can be seen from Figures 4-5  in Davis) comprising: a receptacle (drip pan 30, as described in paragraph 0030-0031, as well as can be seen from Figure 5 in Davis) wherein said receptacle (30) is configured to retain a liquid (juices from food products being drained, as described in paragraph 0030 in Davis); a first lid (cutting board 10, as can be seen from Figure 5 in Davis), wherein said lid (10) comprises a top side (a top side of 10, as can be seen from Figure 4 in Davis) and a bottom side (a bottom side of 10, as can be seen from Figures 3 and 5 in Davis), wherein said bottom side of said lid (bottom side of 10) is configured for top-down mating engagement with a rim (upper edge of drip pan 30, as described in paragraph 0029 and 0032, as well as can be seen from Figure 5 in Davis) of said receptacle (30) by a first channel  (lip or groove 16, as described in paragraph 0029. Note that Davis discloses an option of having either a lip or groove 16, however the groove option is not depicted) formed in said bottom side of said lid (bottom side of 10) [as described in paragraph 0029 in Davis], wherein said first channel (16) is configured for top-down mating engagement with said rim of said receptacle (upper edge of drip pan) [as described in paragraph 0029 and 0032, as well as can be seen from Figures 3 and 5 in Davis], wherein said top side of said lid (top side of 10) comprises a surface (top surface of 10, as can be seen from Figure 4 in Davis) configured for use as a cutting board (as described in paragraph 0031 in Davis); wherein said cutting board surface (top surface of 10) comprises a second channel (groove on top surface of 10 located near the outer edge of 10 containing a plurality of apertures 12, as described in paragraph 0028 and can be seen from Figures 4-5 in Davis), wherein said second channel (groove on top surface of 10 containing plurality of apertures) comprises openings (plurality of apertures 12, as described in paragraph 0028 and can be seen from Figure 1 and 4 in Davis) through said second channel (groove on top surface of 10) such that a liquid (juices from a food product, as described in paragraph 0028 and 0030 in Davis) within said 

5. 	Regarding to claim 3, Davis discloses the cutting board system (combination 40 of cutting board 10 and drip pan 30, as described in paragraph 0030 and can be seen from Figures 4-5 in Davis) of claim 1, wherein said second channel (groove on top surface of 10 containing plurality of apertures) comprises at least two openings (a first and second aperture 12, as described in paragraph 0028, as well as can be seen from Figure 1 and 4 in Davis).

6. 	Regarding to claim 13, Davis discloses the cutting board system (combination 40 of cutting board 10 and drip pan 30, as described in paragraph 0030 and can be seen from Figures 4-5 in Davis) of claim 1 wherein said second channel in said top side (groove on top surface of 10) comprises a continuous channel [as can be seen from Figures 4-5 in Davis].


Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 5, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 2005/0040580).

9. 	Regarding to claim 5, Davis discloses the cutting board system (combination 40 of cutting board 10 and drip pan 30, as described in paragraph 0030 and can be seen from Figures 4-5 in Davis) of claim 1, having a lid (cutting board 10) and receptacle (drip pan 30).  However, in a first embodiment, Davis discloses a rectangular lid and rectangular receptacle rather than a lid and receptacle having a circular shape.  However, Davis discloses an alternate embodiment of having a lid (cutting board 10) which can be round in shape (as described in paragraph 0027 Davis) and a receptacle (drip pan 30) which can be round in shape  (as described in paragraph 0027 and  0031 in Davis). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rectangular lid and receptacle in a first embodiment of Davis to include a circular lid and receptacle, as taught by a second embodiment in Davis to support various food products. 

10. 	Regarding to claim 14 and 17, Davis discloses the cutting board system (combination 40 of cutting board 10 and drip pan 30, as described in paragraph 0030 and can be seen from Figures 4-5 in Davis) of claim 1 having a first channel (lip or groove 16) in a bottom side (bottom side of 10) [as described in paragraph 0029 in Davis].  Davis discloses the option of having either a lip or groove 16 [as . 

Allowable Subject Matter
11.	Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 4, the prior art fails to disclose the second channel comprising filters covering the openings.  In addition, there is no motivation to modify the prior art of record to include the recited structure, as covering the openings would destroy the intended purpose of the apertures in Davis by impeding the drainage of fluid. 
Response to Arguments
12.	Applicant’s arguments with respect to claim(s) 1, 3-5, 13-14, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
	Specifically, Applicant has amended the claims to further define the lid being configured for top-down mating engagement with a rim, as can best be seen from Figures 1-2 of the drawings of the instant application. Applicant has also added new claim 17 defining the first channel as being an endless channel, as can be seen from Figure 1 of the drawings of the instant application.  Applicant argues the drip pan in the prior art of Russell is slidingly received rather than allowing for top down mating engagement, as newly amended to recite. Applicant’s amendments has overcome the prior art of Russell, however, these arguments are moot in view of the new grounds of rejection above.  


Conclusion
Additional prior art made of record and not relied upon is considered pertinent to applicant's disclosure and cited on the attached Notice of References Cited form (PTO 892).  This includes Leibowitz (2005/0205572) which discloses a cutting board (30) on a container (12); Morgan (US 2013/0049275) which discloses a cutting board (10) having a top surface with a channel (14) having apertures (16a-d, 18a-d) for draining liquid into a drip tray (30);  Prosser (US 6,386,531) 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/           Examiner, Art Unit 3726